DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tomano et al. (US20080008331, hereinafter Tomano).

Regarding claim 1, Tomono discloses a device (content reproduction controlling apparatus 400, see Tomano, at least at Figs. 1 and 4, and related text), comprising: 
a processing system including a processor (see Tomano, at least at [0116], and other related text); and 
memory that stores executable instructions that, when executed by the device, facilitate performance of operations (see Tomano, at least at [0116], and other related text), the operations comprising: 
determining a first location of a communication device at a first time, wherein the communication device is associated with a user (a first location must be determined in order to determine the amount of time to the destination, see Tomano, at least at [0099], [0103], and other related text); 
determining a second location associated with the communication device at a second time (see Tomano, at least at [0099], [0103], and other related text); 
determining a first time period based on the first time and the second time (see Tomano, at least at [0099], [0103], and other related text); 
selecting a first group of media content according to the first time period (see Tomano, at least at [0099], [0103], and other related text); and
 providing the first group of media content to the communication device (see Tomano, at least at [0099], [0103], and other related text).
Tomano does not explicitly disclose wherein the communication device presents the first group of media content while traveling from the first location to the second location during the first time period. However, it would have been obvious to a person having ordinary skill in the art that the playlist that is generated according to a planned travel time would also be presented to a user during the planned travel time so that the user hears the songs during travel. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Tomano to explicitly include the limitation as above for the advantage of ensuring that the hears the intended songs. 

Allowable Subject Matter

Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421